Citation Nr: 1201263	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  10-36 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin disability of the face.

2.  Entitlement to service connection for a skin disability of the face.

3.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period of time prior to January 30, 2009.

4.  Entitlement to a disability rating in excess of 70 percent for PTSD.

5.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from November 1962 to November 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which granted service connection for PTSD and assigned a 50 percent disability rating effective February 2007.  In January 2009, the Veteran filed a timely notice of disagreement (NOD).  In a September 2009 rating decision the RO granted an increased disability rating of 70 percent for the Veteran's service-connected PTSD effective January 30, 2009.  At that same time the RO issued a statement of the case (SOC) on the issue of entitlement to a disability rating in excess of 70 percent.  In September and November 2009, the Veteran filed claims for TDIU on VA Forms 21-8940.  The Veteran indicated PTSD as his sole disabling service-connected disability.  When the record is considered as a whole, the Veteran has continually asserted that his service-connected PTSD has been rated at a disability rating that is too low.  He has continually asserted that his service-connected PTSD warrants either a 100 percent schedular rating, or that it renders him unemployable, or capable of only marginal employment.  Accordingly, the Board finds that the assertions made on the VA Forms 21-8940 to be the equivalent of a substantive appeal.  If the claimant or the record reasonably raises the question of unemployability due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As explained, the Veteran has clearly contended that his PTSD renders him unemployable.  Moreover, this appeal being from the initial ratings assigned for PTSD upon awarding service connection, the entire body of evidence is for equal consideration.  Consistent with the facts found, the ratings may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999).  Accordingly, the Board has added the issues involving the staged initial disability ratings for the Veteran's PTSD as being on appeal.

A December 2005 rating decision denied a claim for service connection for "pre-cancer on the face."  An August 2007 rating decision denied the Veteran's attempt to reopen a claim for pre-cancer on the face because new and material evidence had not been submitted.  The current appeal arises from a September 2009 rating decision which denied another attempt to reopen a claim for pre-cancer on the face and basal cell carcinoma; again, because new and material evidence had not been submitted.  Based on the procedural history, the Board is required to handle this issue on the basis of whether new and material evidence has been presented to reopen the claim.  See, Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  Moreover, the Board has recharacterized these issues more broadly as involving a skin disability of the face to account for the various symptoms at issue.  

Finally, the issue of TDIU is on appeal from a March 2010 rating decision.  

The issues involving service connection for a skin disability of the face, the disability ratings assigned for PTSD, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed August 2007 rating decision, the reopening of the claim for service connection for a skin disability of the face was denied on the basis that new and material evidence had not been submitted; no evidence of nexus to service was shown.  

2.  Evidence received since August 2007 was not previously considered by agency decision makers, is not cumulative or redundant of evidence of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

The criteria for reopening the claim for service connection for a skin disability of the face have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the reopening of the claim for service connection for a skin disability.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal. 38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  The Board must address the issue initially itself.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In an August 2007 rating decision the RO denied the Veteran's attempt to reopen his claim for service connection for a skin disability of the face.  The RO notified the Veteran of this decision the same month.  The Veteran did not file a timely notice of disagreement to initiate an appeal and the rating decision became final.  The Veteran did not submit any additional evidence or argument related to his claim for a skin disability until June 2009; accordingly, consideration pursuant to 38 C.F.R. § 3.156(b) is in not warranted, and the August 2007 rating decision is final.  

The evidence of record at the time of the August 2007 rating decision consisted of the Veteran's service treatment records, a December 2005 VA Compensation and Pension examination report and private skin treatment records dated up to 2007.  

The evidence received since the August 2007 RO rating decision includes  private skin treatment records dated from 2007 to 2009 which show continuing treatment for skin symptoms, and a record providing verification of the Veteran's service in Vietnam.  

This evidence is "new," as it was not considered at the time of the prior determination; it is also "material" in that it addresses the elements required for service connection and tends to substantiate the claim for service connection, especially when viewed in conjunction with an August 2007 private dermatology opinion which was already of record.  Accordingly, reopening of the claim for service connection for a skin disability of the face is warranted.  


ORDER

New and material evidence having been submitted, the claims for service connection for a skin disability of the face is reopened.


REMAND

The Veteran has not been accorded a Compensation and Pension examination with respect to his claim for service connection for a skin disability of the face.  Based on the private medical evidence of record, an examination is warranted.  

Compensation and Pension examination is also required with respect to the Veteran's claims for increased disability ratings for his service-connected PTSD and his claim for TDIU.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be accorded a VA dermatology Compensation and Pension examination.  The report of examination should include a detailed account of all manifestations of skin disorders of the face found to be present.  The examiner should review the evidence of record with attention to the service treatment records and the private dermatology records and provide opinions on the following:

* The exact diagnoses of any current skin disabilities of the face.  

* Whether it is as least as likely as not (50 percent or greater probability) that any current skin disability of the face was incurred during active service, or as the result of sun exposure during service.  

* Whether it is as least as likely as not (50 percent or greater probability) that any current skin disability of the face was incurred as the result of the Veteran's exposure to Agent Orange during active service in Vietnam.  

The claims folder and a copy of this remand must be made available and reviewed by the examiner who must provide a complete rationale for all conclusions reached.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  The Veteran should be accorded a VA psychiatric examination to determine the nature and extent of the service-connected PTSD.  The report of examination should include a detailed account of all manifestations of psychiatric pathology found to be present.  If there are different psychiatric disorders, the examiner should reconcile the diagnoses and should specify which symptoms are associated with and which disorders are part of or caused by the service-connected PTSD.  If certain symptomatology cannot be disassociated from one disorder or another, it should be specified.  The examiner should describe how the symptoms of the service-connected psychiatric disorder affect the Veteran's social and industrial capacity.  The examiner should specifically address impact of the service-connected PTSD on the Veteran's apparent continued employment as a religious pastor.  The examiner should also express an opinion as to whether the Veteran's PTSD renders him unemployable.  All necessary special studies or tests including psychological testing are to be accomplished.  The examiner should assign a numerical code under the Global Assessment of Functioning Scale (GAF).  It is imperative that the examiner include a definition of the numerical code assigned.  Thurber v. Brown, 5 Vet. App. 119 (1993).  The diagnosis must be in accordance with the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4TH ed. 1994).  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner prior to the examination.

3.  Review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the medical examination reports do not include adequate responses to the opinions requested, it must be returned for corrective action.  38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

4.  Following the above, readjudicate the Veteran's claims for entitlement to: service connection for a skin disability of the face; a disability rating in excess of 50 percent for PTSD prior to January 30, 2009; a disability rating in excess of 70 percent for PTSD; and for TDIU.  If any of the benefits sought on appeal remain denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


